Title: To George Washington from Brigadier General Charles Scott, 16 September 1778
From: Scott, Charles
To: Washington, George


          
            Sir
            [Westchester County, N.Y.]¼ past 7 oClock [a.m.] 16th Sept. 1778
          
          
          I am this moment informd by a hors man from Majr Taylor that the enemy Are on Volentens hill with a large body of Both hors and foot. they ware halted and under arms if they move I have given Orders to the Parties to Skirmish with them To my Camp. my Bagage 
            
            
            
            is just geting under way with orders to halt at Chatterton hill Untill Farther orders. if they should Continue To advance I shall make the best Stand possable. I am Your obt Servt
          
            Chs Scott
          
        